DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I species B in the reply filed on 10/20/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	As to claim 5, which conductivity electrical? Thermal? Hydraulic? 
b.	As to claim 6, It is unclear the scope of determines a gap since it is actually the combination of the adhesive and the high conductive material that determine the scope.
Thus the scope is unclear if the gap is solely determined or only a part of the gap
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macris et al. (20060118925).
Macris teaches A package, comprising: a substrate (3 item 110); a die on the substrate(item 108); an integrated heat spreader on the substrate that encloses the die (item 104), the integrated heat spreader including a hole that extends through the integrated heat spreader (items 134), an permeable adhesive contacting the integrated heat spreader and forming a cavity underneath the integrated heat spreader (items 136); a liquid metal thermal interface material filling the cavity (item 138); and a sealant plugging the hole that extends through the integrated heat spreader (item 132).
Macris is silent in regards to whether the adhesive is air permeable however acknowledge air permeable seals/adhesives were known (see e.g. paragraph 24  and 11)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide item 136 to be air permeable to allow for accommodates expansion and contraction of the liquid. The seal also allows for air venting and filling of liquid metal (paragraph 24).
b.	AS to claim 3, Macris teaches on the perimeter of the die see figures.
Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macris as applied to claim 1 and 3 above, and further in view of Mertol (5909056).

a.	As to claim 5 and 6, the  heat spreader thus  a portion of this could constitute a high conductivity material. Mertol teach a multi material dam including items 204 205 and 203, these layers determine the gap size. Mertol figure 5 also extends a portion of the heat spreader down this extension can be consider a separate 
204 and 205 are adhesive epoxy. 
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide a multilayer air preamble seal increasing the thermal conductivity as it nears the spreader (thus the top layer would have a high thermal conductivity) to provide thermal conductivity matching reducing resistance improving heat flow from device.
b.	As to claim 7, Macris holes are offset from the center.

Claims 8,10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macris et al. (20060118925) in view of Atwood (6281573)
a.	As to claims 8 10-12 ,Macris teaches A package, comprising: a substrate (3 item 110); a die on the substrate(item 108); an integrated heat spreader on the substrate that encloses the die (item 104), the integrated heat spreader including a hole that extends through the integrated heat spreader (items 134), an permeable adhesive contacting the integrated heat spreader and forming a cavity underneath the integrated heat spreader (items 136); a liquid metal thermal interface material filling the cavity (item 138); and a sealant plugging the hole that extends through the integrated heat spreader (item 132).
Macris is silent in regards to whether the adhesive is air permeable however acknowledge air permeable seals/adhesives were known (see e.g. paragraph 24  and 11)
accommodates expansion and contraction of the liquid allowing air exchange with external atmosphere. The seal also allows for air venting and filling of liquid metal (paragraph 24).
Atwood teaches providing two devices on a single substrate each with cavities figure 2a.
Therefore it would have been further obvious to one of ordinary skill in the art at the time of filing  provide an additional die with same thermal configuration as the first to enable integration of multiple dies providing multiple functions.
As to claim 13 and 14, Macris teaches form two hole for each device thus the each device would have two hole above them.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macris in view of Atwood in as applied to claim 8 above, and further in view of Casey (8421217).

b.	As to claim 9, the dam size Atwood teaches two devices of the same size. 
	Casey teaches integrating different height dies.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide different height dies for different functions an forming the dam heights with respect to the different dies.

Conclusion

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896